Response to Remarks1
Continuation of §12. The request to enter the amended claims has been considered. However, the request cannot be granted and the proposed amendments will not be entered: because said proposed amendments fail to place the application in a better form for appeal—by materially reducing or simplifying the issues for appeal—since they raise new issues which would require further consideration and/or search.
Applicant’s remarks directed to the rejections under 35 U.S.C. § 103 are respectfully acknowledged but are not persuasive for at least the following reasons.
Applicant’s arguments directed to particle size (Remarks 7–8) are unpersuasive
Applicant has provided an analysis of Martikainen and Crawford. In particular, Applicant asserts that:
[a]lthough, Crawford teaches that the calcium carbonate material can have a particle size of 10 to 100 microns, in the same paragraph ([0006]), teaches [sic] the material can comprise limestone chips in the range of 100 microns to 10 mm, which would not provide the desired results. Martikainen teaches the use of FeO(OH), having a particle size in the preferred size range of 2 mm to 4 mm (page 7, first paragraph). Therefore, based on the teachings of Martikainen and Crawford as a whole, one of ordinary skill in the art, if replacing components, would experiment in the preferred range of 2 mm to 4 mm, which does not provide the desired results.
(Remarks 7–8 (underlining added).) Examiner respectfully disagrees for the following reasons.
Broadly, Applicant’s instant remarks suggest that Martikainen (the primary reference) discloses a particle size range of 2 mm to 4 mm—whereas the secondary reference (Crawford) discloses a particle size range of 10 to 100 microns. (Remarks 7–8.) Applicant also points out that Crawford discloses limestone chips in the range of 100 microns to 10 mm. (Id.) Applicant then appears to assert that, based on its findings, “one of ordinary skill in the art, if replacing components, would experiment Id.) However, respectfully, Applicant’s arguments fail to squarely meet the rationale provided in the Final Office Action. For example, in the Final Office Action it was submitted that 
[i]t would have been obvious to have modified the method of Martikainen so as to have provided granules having an average particle size of, for example, 50 microns in order to provide for the removal of ionic contaminants from water.
(Final Act. 4–5.) Specifically, Examiner finds that Applicant has not explained adequately why one of ordinary skill in the art would have not considered using granules within the size range of, e.g., 50 microns, in order to provide for the removal of ionic contaminants from water (see Final Act. 5) (emphasis added). Likewise, as it applies to Crawford’s disclosure of limestone chips in the range of 100 microns to 10 mm (Crawford ¶ 6), Examiner sees no reason why a person having ordinary skill in the art would be bound to use chips in this particular range—especially when Crawford discloses the range of 10 microns to 100 microns in the same paragraph. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) (“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”); In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) (A reference disclosure is not limited only to its preferred embodiments, but is available for all that it discloses and suggests to one of ordinary skill in the art.); see also In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971) (Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.). For at least these reasons, Examiner finds Applicant’s remarks directed to particle size (Remarks 7–8) unpersuasive.
In addition, Examiner wishes to point out that previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). The courts have also held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted).
With these holdings in mind, it is respectfully submitted that Crawford suggests that particle sizes in the range of 10–100 microns were suitable for providing removal of ionic contaminants from water. (Final Act. 4–5 (citing Crawford ¶ 6; Abstract)). Furthermore, Crawford’s range overlaps with the claimed range (i.e., “about 50 µm to about 400 µm”): via an overlapping range of 50 to 100 microns. Thus, in view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to combine the teachings of Crawford with the teachings of Martikainen, viz., such that Martikainen’s granules have an average particle size within the overlapping range of 50 to 100 microns: in order to yield the predictable result of providing removal of ionic contaminants from water. KSR, 550 U.S. at 415–16; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425; see also MPEP § 2144.05(I).
Applicant’s arguments directed to water stability (Remarks 8–9) are unpersuasive
As best understood, Applicant appears to have provided remarks suggesting that the combination of Martikainen, Crawford, and Brandts “are directed to compositions that can be used to remove heavy metal contaminates and not on the specific physical properties that are necessary to meet the claimed objective that about 30% or less disintegrates in static or agitated water.” (Remarks 8–9.) Respectfully, Applicant’s instant remarks are found unpersuasive on the following two grounds.
It is unclear what “specific physical properties” Applicant is referring to; notwithstanding, said physical properties are presumed to be inherent
At the outset, Applicant has referred to “specific physical properties that are necessary to meet the claimed objective”. (Id.) Respectfully however, it is unclear what physical properties Applicant is referring to. Along these same lines, the granules of the instant combination appear to have the same composition and the particle size as the claimed granules.
See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the granules of the instant combination and the claimed granules have the same composition and particle size, the properties of both (including the claimed water stability) are presumed to be inherent to both granules until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
Applicant’s remarks are factually unsupported and therefore unpersuasive
Previously the courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (internal quotes and citation omitted); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). Ergo, with these holdings in mind, Applicant’s instant remarks are unpersuasive: because they appear to be unsupported by factual evidence. That is, Applicant has asserted that the instant combination does not have the “specific physical properties that are necessary to meet the claimed objective that about 30% or less disintegrates in static or agitated water” (Remarks 8–9); respectfully however, Applicant has not demonstrated that this is actually the case. Estee Lauder, 129 F.3d at 595; Schulze, 346 F.2d at 602; Geisler, 116 F.3d at 1465.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
    

    
        1 This document is in response to the Remarks filed February 7, 2022 and refers to the Final Office Action filed November 9, 2021 (“Final Act.”).